 

Case 1:21-cr-00009-GBD Document 18 Filed 03/g1/2f

 
  
 

ROBERT M. BEEC TUR by.
ATTORNEY AND COUNSELOR A yp
15 BARBERRY LANE moe,
NEW PROVIDENCE, NJ 07974
1-(908)-771-0095

VOICE (24 HOURS) AND FAX

1-(908)-771-0095 LL: 1- -347-4185 mg
“te ei?

ADMITTED; NEW YORK, PENNSYLVANIA,
UNITED STATES DISTRICT COURT: SOUTHERN AND
EASTERN DISTRICT OF NEW YORK,
UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT,
UNITED STATES TAX COURT

Hon. George B. Daniels
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Filed on ECF

 

March 30, 2021
Re: Kadeem Dean 21 CR 09 (GBD)

Dear Judge Daniels,

Mr. Dean is currently subject to pretrial services conditions that include travel
restrictions to New York and New Jersey.

Mr. Dean has secured employment driving a freight delivery vehicle which, by its very
nature, requires travel within the tri-state region so as to make his deliveries. This
includes Pennsylvania and Connecticut, as well as New York and New Jersey.

T have requested that his travel restrictions be modified to include Pennsylvania and
Connecticut so as to facilitate his job requirements. His pretrial services officer, Andrew
Dziopa of the Newark office has no objections to this modification. SDNY pretrial,
PTSO Jonathan Lettieri also does not object, on the understanding that this modification
permits his travel to Pennsylvania and Connecticut when necessary for his employ-
ment. AUSA Sarah Kushner also does not object to this modification of his travel
restrictions so as to accommodate his employment.

Your order endorsement approving this modification is very much appreciated.

/s/
Robert Beecher

 
